Exhibit 10.1.13
EXECUTION VERSION
OPC LLC
MEMBERSHIP INTEREST PURCHASE AGREEMENT
          THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made
and entered into on October 30, 2009, by and among Lehman-OPC LLC, a Delaware
limited liability company (“Lehman”), Ormat Nevada Inc., a Delaware corporation
(“Ormat”), and OPC LLC, a Delaware limited liability company (the “Company”).
All capitalized terms not otherwise defined herein shall have the meanings set
forth in the LLC Agreement (as defined below).
          WHEREAS, Lehman is a party to (i) that certain Amended and Restated
Limited Liability Company Agreement of the Company, dated as of June 7, 2007 (as
amended from time to time, the “LLC Agreement”), among Lehman, Ormat and Morgan
Stanley Geothermal LLC, a Delaware limited liability company (“Morgan Stanley”)
and (ii) that certain Agreement for Purchase of Membership Interests in the
Company, dated as of June 7, 2007, among Lehman, Ormat and Morgan Stanley (as
amended April 17, 2008, the “Original Purchase Agreement”), and owns 300 units
of Class B membership interests in the Company and the rights associated
therewith (all such units and rights, the “Lehman Units”);
          WHEREAS, Ormat and Morgan Stanley are the sole other Members of the
Company and the sole other holders of Membership Interests in the Company, with
(i) Ormat holding all of the 1,000 units of Class A Membership Interests issued
and outstanding and (ii) Morgan Stanley holding 700 units of the 1,000 Class B
Membership Interests issued and outstanding;
          WHEREAS, in accordance with Section 9.5(I) of the LLC Agreement, on
August 17, 2009, Lehman delivered an Offer Notice to Morgan Stanley, offering to
sell the Lehman Units to Morgan Stanley for an aggregate purchase price of
$18,500,000 (the “Purchase Price”);
          WHEREAS, Morgan Stanley did not exercise its right to purchase the
Lehman Units within the 30 calendar day period specified in the LLC Agreement
and the Offer Notice;
          WHEREAS, in accordance with Section 9.5(II) of the LLC Agreement, on
September 17, 2009, Lehman delivered an Offer Notice to Ormat, offering to sell
the Lehman Units to Ormat for the Purchase Price;
          WHEREAS, on September 28, 2009, Ormat delivered an irrevocable ROFO
Notice to Lehman and agreed to acquire the Lehman Units at the Purchase Price,
and Lehman has agreed to sell to Ormat the Lehman Units for the Purchase Price
and thereby withdraw as a member of the Company in accordance with Article IX of
the LLC Agreement and subject to the terms set forth herein (the “Transaction”).
          NOW, THEREFORE, in consideration of the foregoing, of the mutual
promises set forth herein, and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
legally to be bound, hereby agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Sale and Purchase of the Lehman Units, and Assignment.
          (a) Subject to the terms and conditions hereof, Lehman hereby sells,
transfers, assigns and conveys to Ormat all rights, title and interests held by
Lehman in and to (i) the Lehman Units, free and clear of all Encumbrances other
than Permitted Encumbrances (except liens for Taxes not yet due and payable),
and (ii) the LLC Agreement and the Original Purchase Agreement. Ormat hereby
accepts the foregoing sale, transfer, assignment and conveyance, and assumes all
of the obligations of Lehman in respect of such Lehman Units under the LLC
Agreement and under the Original Purchase Agreement, and agrees to perform
thereunder from and after the Closing (as defined below).
          (b) In consideration for the sale, transfer, assignment and conveyance
set forth in Section 1(a), Ormat shall pay the Purchase Price to Lehman by wire
transfer of immediately available United States Dollars to such United Stated
bank account as previously designated by Lehman in writing.
          (c) At the Closing, (i) all of Lehman’s obligations and liabilities
associated with the Lehman Units and under the Original Purchase Agreement will
terminate except those obligations and liabilities accrued through the date of
this Agreement, (ii) Lehman shall cease to be a Member of the Company and shall
have no further rights as a Member in respect of the Lehman Units, (iii) Ormat
shall be admitted as a Class B Member of the Company, and (iv) all the rights,
obligations and liabilities associated with the Lehman Units (including under
the LLC Agreement and the Original Purchase Agreement) shall become the rights,
obligations and liabilities of Ormat.
          (d) The closing of the transactions contemplated in this Agreement
(the “Closing”) shall take place upon the receipt of the last of the closing
deliverables set forth in Section 2 of this Agreement. Notwithstanding any other
provision herein, the transactions set forth in Sections 1(a), (b) and (c) shall
become effective upon (and not prior to) the Closing.
     2. Closing Deliverables. At or prior to the Closing,
          (a) Lehman shall deliver to Ormat Certificate No. 3 for Class B
Membership Interest, representing the Lehman Units.
          (b) Ormat shall deliver to Lehman the Purchase Price.
     3. Representations and Warranties of Lehman. Lehman hereby represents and
warrants to Ormat and the Company the following, as set forth in Schedule 9 to
the LLC Agreement:
          (a) Lehman is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite limited liability company power and authority to transfer the
Lehman Units as contemplated by the LLC Agreement.

2



--------------------------------------------------------------------------------



 



          (b) Lehman owns directly 30% of the Company’s outstanding Class B
Membership Interests to the extent that is what it was sold under the Original
Purchase Agreement.
          (c) Lehman has absolute record and beneficial ownership and title to
all of the Membership Interests held by Lehman to the extent that is what it was
sold under the Original Purchase Agreement, free and clear of all Encumbrances
except Permitted Encumbrances.
          (d) At or prior to the Closing, this Agreement will have been duly and
validly executed and delivered by Lehman and (assuming due and valid execution
by the other parties hereto) will constitute a legal, valid and binding
obligation of Lehman, enforceable against Lehman in accordance with its terms
(subject, however, to the effects of bankruptcy, insolvency, reorganization,
moratorium and similar laws from time to time in effect relating to the rights
and remedies of creditors as well as to general principles of equity whether
considered at law or in equity).
          (e) Neither the execution, delivery and performance by Lehman of this
Agreement nor the consummation of the transactions contemplated hereby will
(i) conflict with or result in any breach of any provision of the Organizational
Documents of Lehman, (ii) violate or conflict with (or give rise to any right of
termination, cancellation or acceleration under) any of the terms, conditions or
provisions of any material contract or other instrument or obligation that
Lehman is a party to or by which Lehman is bound or (iii) violate any material
Legal Requirement or any material license, franchise, permit or other
authorization applicable to or affecting Lehman or any of its assets.
          (f) No declaration, filing or registration with, or notice to, or
authorization, consent or approval of any Governmental Body or any other Person
that has not been made or obtained on or before the date hereof is necessary for
the execution, delivery and performance by Lehman of this Agreement or the
consummation by Lehman of the transactions contemplated hereby.
     4. Representations and Warranties of Ormat.
          (a) Ormat hereby represents and warrants to Lehman and the Company
that, with respect to Ormat, the statements set forth in  Section 3.11 of the
LLC Agreement are true and correct as of the date hereof as if made on the date
hereof.
          (b) Ormat hereby represents and warrants to Lehman as follow:
          (i) At or prior to the Closing, this Agreement will have been duly and
validly executed and delivered by Ormat and (assuming due and valid execution by
the other parties hereto) will constitute a legal, valid and binding obligation
of Ormat, enforceable against Ormat in accordance with its terms (subject,
however, to the effects of bankruptcy, insolvency, reorganization, moratorium
and similar laws from time to time in effect relating to the rights and remedies
of creditors as well as to general principles of equity whether considered at
law or in equity).

3



--------------------------------------------------------------------------------



 



          (ii) Neither the execution, delivery and performance by Ormat of this
Agreement nor the consummation of the transactions contemplated hereby will
(i) conflict with or result in any breach of any provision of the Organizational
Documents of Ormat, (ii) violate or conflict with (or give rise to any right of
termination, cancellation or acceleration under) any of the terms, conditions or
provisions of any material contract or other instrument or obligation that Ormat
is a party to or by which Ormat is bound or (iii) violate any material Legal
Requirement or any material license, franchise, permit or other authorization
applicable to or affecting Ormat or any of its assets.
          (iii) No declaration, filing or registration with, or notice to, or
authorization, consent or approval of any Governmental Body or any other Person
that has not been made or obtained on or before the date hereof is necessary for
the execution, delivery and performance by Ormat of this Agreement or the
consummation by Ormat of the transactions contemplated hereby.
     5. Acknowledgment of Ormat. Ormat hereby confirms and agrees that (i) the
consummation of the transactions contemplated by this Agreement satisfies the
requirements of Article IX of the LLC Agreement, and (ii) the transfer of the
Lehman Units to Ormat will not result in a termination of the Company or any
Project Company under Section 708(b)(1)(B) of the Internal Revenue Code of 1986,
as amended (the “Code”).
     6. Taxes.
          (a) Ormat shall be responsible for any sales taxes applicable to the
sale of Lehman Units hereunder and for all other applicable sales, use, stamp,
documentary, filing, recording, transfer or similar fees or taxes. Ormat shall
prepare and file, or cause to be prepared and filed, all tax returns required to
be filed with respect to any such taxes.
          (b) Pursuant to Section 5.4 of the LLC Agreement, Ormat and Lehman
agree that the Company and the Tax Matters Partner (as defined in the LLC
Agreement) shall use the proration method (under Section 706 of the Code) for
purposes of allocating items of the Company income, gains, losses, deductions,
credits and other tax incidents to Lehman and Ormat with respect to the Lehman
Units transferred to Ormat pursuant to this Agreement.
          (c) From the date of Closing until the end of its current taxable
year, the Company shall conduct its business in accordance with its approved
budget as of the date hereof and any other activities notified to the Members
prior to the date of this Agreement, or otherwise in the ordinary and usual
course of normal day-to-day operations consistent with past practice, except
that the Parties acknowledge that the Company intends to drill another well at
its Steamboat Hills project.
          (d) The Company shall provide Lehman with such information that Lehman
reasonably requests for the filing of any tax returns with respect to the
Company or the sale of the Lehman Units.
          (e) The Company hereby represents and warrants that within the
12-month period ending on the date hereof, other than the transactions
contemplated pursuant to this Agreement, there has not been a “sale or exchange”
(within the meaning of Section 708(b)(1)(B)

4



--------------------------------------------------------------------------------



 



of the Code) of any equity interests in the Company (including, without
limitation, any Class A Membership Interests or Class B Membership Interests).
     7. Notification. Ormat will file a notice of self-recertification of
qualifying facility status within 10 days from the date hereof that complies
with the applicable requirements of 18 C.F.R. 292.207(a)(1) (2009) and
discloses, as part of the notification of the change to the upstream ownership
of the Projects, the Transaction and noting that it was made pursuant to blanket
authorization under 18 C.F.R. 33.1(c)(8).
     8. Future Cooperation. Each of the parties hereto agrees to cooperate at
all times from and after the date hereof with respect to all of the matters
described herein, and to execute such further assignments, releases,
assumptions, amendments, notifications and other documents as may be reasonably
requested for the purpose of giving effect to, or evidencing or giving notice
of, the transactions contemplated by this Agreement.
     9. LIMITATION OF DAMAGES. IN NO EVENT SHALL ANY PARTY BE LIABLE (WHETHER IN
CONTRACT, TORT, WARRANTY, STRICT LIABILITY, EQUITY OR OTHERWISE) FOR ANY
SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
ARISING UNDER OR RELATING TO THIS AGREEMENT, HOWEVER CAUSED, WHETHER OR NOT
FORESEEABLE, INCLUDING LOST PROFITS AND ANY OTHER DAMAGES THAT CANNOT BE READILY
ASCERTAINED AND QUANTIFIED. THE AGGREGATE LIABILITY OF EACH PARTY HEREUNDER
SHALL IN NO EVENT EXCEED THE PURCHASE PRICE.
     10. Binding Effect; No Third Party Beneficiaries; Execution in
Counterparts. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Agreement does not and is not intended to confer any rights or remedies upon any
Person other than the parties hereto. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument. Copies of executed counterparts
transmitted by telecopy, telefax or other electronic transmission service shall
be considered original executed counterparts.
     11. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflict of
laws principles that might require the application of the laws of another
jurisdiction.
[Signature Page Follows]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Membership Interest
Purchase Agreement as of the date first set forth above.

            LEHMAN-OPC LLC
      By:   /s/ Ashvin Rao         Name:   Ashvin Rao        Title:   Authorized
Signatory        ORMAT NEVADA, INC.
      By:   /s/ Connie Stechman         Name:   Connie Stechman        Title:  
Assistant Secretary        OPC LLC
      By:   /s/ Connie Stechman         Name:   Connie Stechman        Title:  
Assistant Secretary,
Ormat Nevada, Inc., Member     

[Signature page to Membership Interest Purchase Agreement]

 